DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Appeal Brief
In view of the appeal brief filed on 20 Jan 20210, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723        




                                                                                                                                                                                                
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim the adapter clip being symmetrical about “the central axis” recited in claim 1. However, the central axis of claim 1 is defined relative to the attachment plate rather than the adapter clip. Since the adapter clip is removable and separate from the attachment plate, repositioning of the adapter clip would appear to affect its symmetry about the central axis. In other words, it is unclear how an axis on the attachment plate can clearly and unambiguously define the symmetry of the separate and removable adapter clip. For the purposes of this examination, this limitation will be interpreted as best can be understood by examiner and is explained in the rejection below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being by anticipated Luk-Tung et al (US 2010/0175237).
Regarding claim 1, Luk-Tung discloses an apparatus for removably affixing floor finishing abrasives to a drive plate (12) of a floor finishing machine, the drive plate having at least one recess (22) in a floor facing surface (functional language, the drive plate is not actively recited as a part of the claimed apparatus) comprising: a) an attachment plate (14) having at least one abrasive element (10) affixed to a first major surface thereof (best shown in fig 2b) and a protuberance (18) of a predetermined shape configuration projecting outward from a second major surface thereof with a central axis extending parallel to one of the major surfaces of the attachment plate (any arbitrary diameter of the protuberance 18 defines a central axis parallel 
Regarding claims 3-6 and 8, Luk-Tung further discloses the protuberance has an hourglass shape (see hourglass profile of protuberance 18 shown in fig 3b); where in the interior aperture of the adapter clip is bilaterally symmetrical about the central axis (the circle shape is symmetrical about a line central to the slot shown in fig 2d) and the exterior shape is tapered along a length dimension and with rounded ends (fig 2d; circular shape constitutes tapering and rounded ends); wherein the adapter clip is tapered in its thickness direction (fig 2d; taper formed by the circular profile); wherein the adapter clip is metal ([0033]; “steel”); wherein the adapter clip includes a slot through a thickness dimension thereof extending longitudinally from the interior aperture to one end of the adapter clip (shown in fig 2d) whereby the interior aperture can change changes in size upon being forced onto the protuberance ([0033]; function provided by “spring” nature of the clip). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk-Tung as applied to claim 1 above, and further in view of Sjolander et al (US 2008/0207102, previously cited).
Regarding claim 7, Luk-Tung teaches all the limitations of claim 1 as described above. Luk-Tung does not teach the adapter being plastic. Sjolander teaches that mating surfaces between a tool and an adaptor can be made of plastic as an alternative to metal ([0044]). It is obvious to choose a known material based on its suitability for its intended purpose (MPEP 2144.07). While not teaching the specific service temperature of the plastic, it is rudimentary for a person having ordinary skill in the art to choose a specific plastic based on its ability to maintain integrity at the operating temperatures of the tool. Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the adapter clip of Luk-Tung out of plastic with a service temperature greater than 390 degrees F, since Sjolander teaches plastic is known for use as an adapter material, and it is well-known that some plastics have suitable strength and resilience for such applications.
Response to Arguments
Applicant’s arguments, see appeal brief, filed 20 Jan 2021, with respect to the rejection(s) of claim(s) 1 and 3-8 under 112a and 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, the newly cited Luk-Tung reference as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar adapter structures are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723